Exhibit 10.13

 

FOURTH AMENDMENT TO LEASE

 

This Fourth Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of December 15, 2004 (the “Execution Date”) by and
between METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“Metropolitan”), as Landlord (“Landlord”), and MAXYGEN, INC., a Delaware
corporation (“Maxygen”), as Tenant (“Tenant”), with reference to the following
facts (“Recitals”):

 

A. Landlord and Tenant entered into that Lease (the “Original Lease”) dated as
of October 21, 1998 for certain premises consisting of the entire building known
as 515 Galveston Drive (the “Original Premises” or “515 Galveston Premises”)
Redwood City, California, as amended by that First Amendment to Lease dated as
of February 26, 1999 (the “First Amendment”) for the lease of Expansion Space A
(which may also be referred to as the “220 Penobscot Premises”), that certain
written Second Amendment To Lease dated October 24, 2000 (the “Second
Amendment”) for the lease of Expansion Space B (which may also be referred to as
the “200 Penobscot Premises”) and that certain written Third Amendment To Lease
dated October 22, 2003 (the “Third Amendment”) for the surrender of all of the
220 Penobscot Premises and part of the 200 Penobscot Premises, all as more
particularly described in the Original Lease, First Amendment, Second Amendment
and Third Amendment (collectively, the “Existing Lease”, and the Premises as of
the Execution Date is collectively referred to as the “Existing Premises”).

 

B. Landlord and Tenant desire to extend the Term only for the 515 Galveston
Premises (and not for the portion of the Existing Premises at 200 Penobscot) and
provide for other amendments of the Existing Lease as more particularly set
forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Scope of Amendment; Defined Terms. Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term “Lease” as used herein and
in the Existing Lease shall refer to the Existing Lease as modified by this
Amendment, except as expressly provided in this Amendment. All capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in the Existing Lease unless the context clearly requires otherwise.

 

Section 2. Extension of Term for 515 Galveston Premises. Notwithstanding any
provision of the Existing Lease to the contrary, Landlord and Tenant acknowledge
and agree as follows:

 

(a) The current Term pursuant to the Existing Lease will expire on February 24,
2005.

 

(b) February 24, 2005 shall continue to be the Expiration Date of the Term for
only that portion of the Existing Premises at 200 Penobscot Drive, which is
agreed to be 10,597 square feet of Rentable Area. No later than 11:59 p.m. on
February 24, 2005, Tenant shall vacate and deliver to Landlord exclusive
possession of such space pursuant to the same provisions and requirements of the
Lease that apply upon expiration of the Term of the Lease. As of such date and
time, the monetary obligations with respect to such space shall be prorated,
billed and payable in the manner provided in the Lease upon expiration of the
Term of the Lease. Tenant shall deliver to Landlord any plans and
specifications, maintenance records, warranties, permits, approvals and licenses
pertaining to such space or to any improvements remaining thereon, or to both
(but not pertaining to Tenant’s business conducted therein) in the possession of
Tenant, or copies thereof. In the event that Tenant fails timely to vacate and
deliver exclusive possession of any part of such space to Landlord as required
under this Subsection and the Lease, then Tenant shall be holding over as to the
entirety of such space, and such holding over shall be upon and subject to all
the covenants, agreements, terms, provisions and conditions of this Lease
applicable to a holding over, including, without limitation, Article Thirteen of
the Lease.

 

(c) For the remainder of the Existing Premises, which is all of the 515
Galveston Premises consisting of an agreed 31,166 square feet of Rentable Area,
the Term is hereby extended for the period of twenty-four (24) months (the
“Extended Term”) commencing on February 25 2005 (the “Extension Commencement
Date”) and expiring February 24, 2007 (hereafter, the “Expiration Date” in lieu
of the date provided in the Existing Lease), unless sooner terminated pursuant
to the terms of the Lease. References herein or in the Lease to the Premises
shall, for the period after February 24, 2005, be deemed to mean the 515
Galveston Premises unless the context clearly requires otherwise.

 

(d) Landlord and Tenant acknowledge and agree that this Amendment provides all
rights and obligations of the parties with respect to extension of the current
Term, whether or not in accordance with any other provisions, if any, of the
Existing Lease regarding renewal or extension, and any such provisions, options
or rights for renewal or extension provided in the Existing Lease are hereby
deleted as of the Execution Date, and without limiting the generality of the
foregoing, Tenant and Landlord acknowledge and agree that the Option to Extend
set forth in Section 3 of Rider 2 of the Existing Lease is hereby deleted as of
the Execution Date.

 

Section 3. Monthly Base Rent for Extended Term. Notwithstanding any provision of
the Existing Lease to the contrary, commencing on the Extension Commencement
Date and continuing through the Expiration Date of the Extended Term, the amount
of Monthly Base Rent due and payable by Tenant for the Premises shall be as set
forth in the table below:

 

Period from/to (inclusive)

--------------------------------------------------------------------------------

   Monthly Installment of
Monthly Base Rent


--------------------------------------------------------------------------------

   Monthly Rate/Rentable Sq. Ft.


--------------------------------------------------------------------------------

Months 01 – 12

   $57,657.10    $1.85

Months 13 – 24

   $59,215.40    $1.90

 

1



--------------------------------------------------------------------------------

Section 4. Tenant’s Share of Operating Expenses. Notwithstanding any provision
of the Existing Lease to the contrary, the parties acknowledge and agree that
the Rentable Area of Phase I is 301,824, and commencing on the Extension
Commencement Date and continuing through the Expiration Date of the Extended
Term, Tenant shall continue to pay Tenant’s Share of Operating Expenses as set
forth in Article Four of the Existing Lease, and as of the Extension
Commencement Date, Tenant’s Share for the Existing Premises is agreed to be as
follows:

 

Tenant’s Building Share:

   100.00 %

Tenant’s Phase Share:

   10.33 %

Tenant’s Project Share:

   5.80 %

 

Section 5. Decrease in the Security Deposit. Notwithstanding any provision of
the Existing Lease to the contrary, within thirty days after execution of this
Amendment Landlord shall return to Tenant the sum of Six Hundred Thirty-five
Thousand Three Hundred Thirty-four Dollars ($635,334.00) of the Security Deposit
to decrease the amount of the Security Deposit required in Section 1.01(14) of
the Existing Lease, as amended by Section 3 of the First Amendment, Section 4 of
the Second Amendment and Section 3(d)(ii) of the Third Amendment, from the
amount of Six Hundred Ninety-four Thousand Three Hundred Thirty-four Dollars
($694,334.00) to the amount of Fifty-nine Thousand Dollars ($59,000.00), which
lesser amount is the Security Deposit hereafter required under the Lease.

 

Section 6. Parking. Notwithstanding any provision of the Existing Lease to the
contrary, commencing on the Extension Commencement Date and continuing through
the Expiration Date of the Extended Term, the aggregate number of parking spaces
provided for Tenant’s use shall be 103 parking spaces.

 

Section 7. “AS IS” Condition. Notwithstanding any provision of the Existing
Lease to the contrary, Tenant hereby leases for the Extended Term and accepts
the Existing Premises in its “AS IS” condition existing on the Execution Date,
without any express or implied representations or warranties of any kind by
Landlord, its brokers, manager or agents, or the employees of any of them
regarding the Existing Premises; and Landlord shall not have any obligation to
construct or install any tenant improvements or alterations or to pay for any
such construction or installation. Tenant acknowledges that Tenant presently
occupies and has occupied the 515 Galveston Premises since the Commencement Date
of the Original Lease.

 

Section 8. Surrender of Premises. Notwithstanding any provision of the Existing
Lease to the contrary, including Section 12.01, no later than the Termination
Date: (i) if the County of San Mateo Department of Environmental Health does not
then issue a “Business Closure Report”, Tenant shall deliver to Landlord the
equivalent confirmation of business closure in compliance with Environmental
Laws then issued by the County of San Mateo Department of Environmental Health,
and (ii) if a radiation license (or radioactive material license or similar
permit with respect to radioactive material) was obtained from the applicable
governmental authority for the Premises or any operation therein, or was
required by Environmental Laws to be obtained, then Tenant shall deliver to
Landlord a “Radioactive Material License Termination”, and if the applicable
governmental authority does not then issue a “Radioactive Material License
Termination”, Tenant shall deliver to Landlord the equivalent confirmation of
closure of the site in compliance with Environmental Laws applicable to
radioactive material then issued by the applicable governmental authority.

 

Section 9. Amendment of Definition of Tenant Affiliate in Section 10.06. The
last sentence of Section 10.06 of the Original Lease is hereby amended to delete
the phrase “fifty-one percent (51%)” and substitute in its place “sixty percent
(60%)”.

 

Section 10. Cross Default. Section 11.01 of the Original Lease is hereby amended
to add at the end thereof the following additional event which shall constitute
a “Default”:

 

“or

 

(x) if Tenant or any Tenant Affiliate holding any other lease with Landlord for
premises in the Project is in default under such lease after any applicable
notice and grace period or cure period.”

 

Section 11. Monument Signage.

 

(a) Grant of Right. Notwithstanding any provision of Section 6.06 of the
Existing Lease to the contrary, so long as Tenant is in continuous operation at
and occupancy of at least fifty percent (50%) of the entire Premises, Tenant
shall have the right to maintain Tenant identification (as existing as of the
Execution Date hereof) on one line of the existing, exterior monument sign for
the Building in which the Premises are located, subject to the terms and
conditions set forth in this Section (“Exterior Sign Right”).

 

(b) General Conditions & Requirements. The size, type, style, materials, color,
method of installation and exact location of the sign, and the contractor for
and all work in connection with the sign, contemplated by this Section shall (i)
be subject to Tenant’s compliance with all applicable laws, regulations and
ordinances and with any covenants, conditions and restrictions of record which
affect the Property; (ii)

 

2



--------------------------------------------------------------------------------

be subject to Tenant’s compliance with all requirements of Landlord’s current
Project signage criteria at the time of installation; (iii) be consistent with
the design of the Building and the Project; (iv) be further subject to
Landlord’s prior written consent. Tenant shall, at its sole cost and expense,
procure, install, maintain in first class appearance and condition, and remove
such sign.

 

(c) Removal & Restoration. Upon the expiration or termination of the Exterior
Sign Right, but in no event later than the expiration of the Term or earlier
termination of the Lease, Tenant shall, at its sole cost and expense, remove
such sign and shall repair and restore the area in which the sign was located to
its condition prior to installation of such sign.

 

(d) Right Personal. The Exterior Sign Right under this Section is personal to
Maxygen and may not be used by, and shall not be transferable or assignable
(voluntarily or involuntarily) to any person or entity other than an assignee of
the Lease which has satisfied the requirements of Article Ten of the Lease.

 

Section 12. Option to Extend.

 

(a) Landlord hereby grants Tenant a single option to extend the Extended Term of
the Lease for an additional period of one (1) year (such period may be referred
to as the “Option Term”), as to the entire Premises as it may then exist, upon
and subject to the terms and conditions of this Section (the “Option To
Extend”), and provided that at the time of exercise of such right: (i) Tenant
must be in occupancy of the entire Premises; (ii) so long as Landlord hereunder
is also the landlord under that certain lease to Tenant of all of Building 9
(301 Galveston Drive), Tenant then has all of Building 9 under lease from
Landlord, Tenant is in occupancy of all of Building 9 and Tenant has duly
exercised the option to extend such lease in accordance with its terms; and
(iii) Tenant then has a liquid net worth of no less than Seventy-five Million
Dollars ($75,000,000.00), and such determination of liquid net worth shall count
as assets of Tenant only cash, cash equivalents and liquid investments, and such
determination shall be certified by Tenant’s Chief Financial Officer, and
supported by Tenant’s financial statements, copies of which shall be delivered
to Landlord with Tenant’s written notice exercising its right hereunder. Such
supporting financial statements to be delivered to Landlord shall consist of
Tenant’s audited financial statements for the most-recent, completed fiscal
year, and Tenant’s financial statements for all fiscal quarters completed after
the end of the most-recent, completed fiscal year and before the date of
Tenant’s Election Notice, with the financial statements for the most-recent,
completed quarter certified by Tenant’s Chief Financial Officer.

 

(b) Tenant’s election (the “Election Notice”) to exercise the Option To Extend
must be given to Landlord in writing no earlier than the date which is nine
months (9) months before the Expiration Date and no later than the date which is
six (6) months before the Expiration Date. If Tenant either fails or elects not
to exercise its Option to Extend by not timely giving its Election Notice, then
the Option to Extend shall be null and void.

 

(c) The Option Term shall commence immediately after the expiration of the
Extended Term of the Lease. Tenant’s leasing of the Premises during the Option
Term shall be upon and subject to the same terms and conditions contained in the
Lease except that (i) the Monthly Base Rent for the Premises hereunder shall
increase to a monthly rate equal to One and 96/100 Dollars ($1.96) per square
foot of Rentable Area of the Premises for the Option Term, and Tenant shall
continue to pay Tenant’s Share of Operating Expenses pursuant to the Lease
(along with all expenses paid directly by Tenant to the utility or service
provider, which direct payments shall continue to be Tenant’s obligation); (ii)
Tenant shall accept the Premises in its “AS-IS” condition without any obligation
of Landlord to repaint, remodel, repair, improve or alter the Premises or to
provide Tenant any allowance therefor; and (iii) there shall be no further
option or right to extend the term of the Lease. If Tenant timely and properly
exercises the Option To Extend, references in the Lease to the Term shall be
deemed to mean the Extended Term as further extended by the Option Term unless
the context clearly requires otherwise.

 

(d) This Option to Extend is personal to Maxygen, Inc. and may not be used by,
and shall not be transferable or assignable (voluntarily or involuntarily) to
any person or entity except an assignee of the Lease which is a Tenant Affiliate
and has satisfied the requirements of Article Ten of the Lease applicable to a
Tenant Affiliate.

 

(e) Upon the occurrence of any of the following events, Landlord shall have the
option, exercisable at any time prior to commencement of the Option Term, to
terminate all of the provisions of this Section with respect to the Option to
Extend, with the effect of canceling and voiding any prior or subsequent
exercise so this Option to Extend is of no force or effect:

 

(i) Tenant’s failure to timely exercise the Option to Extend in accordance with
the provisions of this Section.

 

(ii) The existence at the time Tenant exercises the Option to Extend of any
default on the part of Tenant under the Lease or of any state of facts which
with the passage of time or the giving of notice, or both, would constitute such
a default.

 

(iii) Tenant’s third default under the Lease prior to the time Tenant exercises
the Option to Extend, notwithstanding that all such defaults may subsequently be
cured.

 

(f) Without limiting the generality of any provision of the Lease, time shall be
of the essence with respect to all of the provisions of this Section.

 

Section 13. Brokers. Tenant represents that in connection with this Amendment it
is represented by CRESA Partners (“Tenant’s Broker”) and, except for Tenant’s
Broker and Landlord’s Broker (defined below), Tenant has not dealt with any real
estate broker, sales person, or finder in connection with this Amendment, and no
such person initiated or participated in the negotiation of this Amendment.
Tenant hereby indemnifies and agrees to protect, defend and hold Landlord and
Landlord’s Broker harmless from

 

3



--------------------------------------------------------------------------------

and against all claims, losses, damages, liability, costs and expenses
(including, without limitation, attorneys’ fees and expenses) by virtue of any
broker, agent or other person claiming a commission or other form of
compensation by virtue of alleged representation of, or dealings or discussions
with, Tenant with respect to the subject matter of this Amendment, except for
Landlord’s Broker and except for a commission payable to Tenant’s Broker to the
extent provided for in a separate written agreement between Tenant’s Broker and
Landlord’s Broker. Landlord represents that in connection with this Amendment it
is represented by Cornish & Carey Commercial and Shepard Land Company
(“Landlord’s Broker”) and, except for Landlord’s Broker and Tenant’s Broker,
Landlord has not dealt with any real estate broker, sales person, or finder in
connection with the subject matter of this Amendment. Tenant is not obligated to
pay or fund any amount to Landlord’s Broker, and Landlord hereby agrees to pay
such commission, if any, to which Landlord’s Broker is entitled in connection
with the subject matter of this Amendment pursuant to Landlord’s separate
written agreement with Landlord’s Broker. Landlord hereby indemnifies and agrees
to protect, defend and hold Tenant harmless from and against all claims, losses,
damages, liability, costs and expenses (including, without limitation,
attorneys’ fees and expenses) by virtue of any broker, agent or other person
claiming a commission or other form of compensation by virtue of alleged
representation of Landlord with respect to the transaction contemplated by this
Amendment. The provisions of this Section shall survive the expiration or
earlier termination of the Amendment or the Lease.

 

Section 14. Time of Essence. Without limiting the generality of any other
provision of the Lease, time is of the essence to each and every term and
condition of this Amendment.

 

Section 15. Attorneys’ Fees. Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event that either
party brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the parties acknowledge and agree
that the provisions of Section 11.03 of the Existing Lease shall apply.

 

Section 16. Effect of Headings; Recitals; Exhibits. The titles or headings of
the various parts or sections hereof are intended solely for convenience and are
not intended and shall not be deemed to or in any way be used to modify, explain
or place any construction upon any of the provisions of this Amendment. Any and
all Recitals set forth at the beginning of this Amendment are true and correct
and constitute a part of this Amendment as if they had been set forth as
covenants herein. Exhibits, schedules, plats and riders hereto which are
referred to herein are a part of this Amendment.

 

Section 17. Entire Agreement; Amendment. This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.

 

Section 18. Authority. Each party represents and warrants to the other that it
has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

 

4



--------------------------------------------------------------------------------

Section 19. Counterparts. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

      TENANT:    MAXYGEN, INC.,      a Delaware corporation      By:  

/s/ B.S. Gill

--------------------------------------------------------------------------------

         Print Name:  

B.S. Gill

--------------------------------------------------------------------------------

        

Title:      President

--------------------------------------------------------------------------------

         (Chairman of Board, President or Vice President)      By:  

/s/ Lawrence W. Briscoe

--------------------------------------------------------------------------------

         Print Name:  

Lawrence W. Briscoe

--------------------------------------------------------------------------------

        

Title:      CFO

--------------------------------------------------------------------------------

         (Secretary, Assistant Secretary, CFO or Assistant Treasurer)
      LANDLORD:    METROPOLITAN LIFE INSURANCE COMPANY,      a New York
corporation      By:  

/s/ Joel R. Redmon

--------------------------------------------------------------------------------

         Print Name:  

Joel R. Redmon

--------------------------------------------------------------------------------

        

Title:      Assistant Vice-President

--------------------------------------------------------------------------------

 

5